ORDER
PER CURIAM.
Gene Seiz (hereinafter, “Defendant”) appeals from the trial court’s judgment convicting him of driving while intoxicated pursuant to Section 577.010 RSMo (2002). Defendant was sentenced to serve ninety days in the Marion County Jail. Execution of such sentence was suspended, and Defendant was placed on two years probation. Defendant brings two points on appeal challenging the sufficiency of the evidence to support his conviction.
We have reviewed the briefs of the parties, the legal file, and the transcript and find there was sufficient evidence to support the trial court’s judgment. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).